DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutt et al. (US 8,370,329 B2), hereinafter “Gutt”, and in view of Stasior et al. (US 9,645,722 B1), hereinafter “Stasior”.

As per claim 4, Gutt teaches a method for displaying a sample search that uses less bandwidth than a full search, the method comprising: 
“receiving, at a client device, a user input captured by a human interface device associated with the client device, wherein the user input includes at least one search term, wherein the search term is at least one of a partial search term, a complete search term, a plurality of search terms, or a combination thereof, generating a first message by the client device and transmitting the first message to a server, wherein the first message contains the user input” at Col. 7 lines 12-55 and Figs. 2, 7;
(Gutt teaches the search engine 208 incrementally receives portions of a search query as a user 202 enter each character)  
“wherein the first message causes the server to determine a plurality of probable search terms by comparing the at least one search term to a database of common search terms without performing a full search on the user input” at Col. 7 line 55 to Col. 8 line 22;
(Gutt teaches the query suggestion component 210 compares the query portion with previously submitted queries in the query logs to identify suggested search queries for the query portions)
“receiving, at the client device, a second message from the server, wherein the second message contains the plurality of probable search terms” at Col. 7 line 40 to Col. 8 line 55;
(Gutt teaches the query suggestion component 210 provides a list of suggested queries to the user)
“wherein the second message causes the client device to display, on a display associated with the client device, the plurality of probable search terms in a selectable format that includes a preview link or button associated with each probable search term, wherein the preview link or button enables a user to select a selected probable search term of the plurality of probable search terms” at Col. 9 lines 12-22, Col. 17 lines 20-60 and Figs. 2, 7;
(Gutt teaches for each suggested search query that is identified by the query suggestion component 210, the search result identification component 212 identifies, from the user’s search history, search results selected by the user 202 for that suggested search query, and the user 202 is provided with the suggested search results in conjunction with the corresponding suggested search query. The suggested search result is identified by a title 712 and a URL 714 (i.e., “preview link”))


	Gutt does not explicitly teaches “generating a third message by the client device and transmitting, by the client device, the third message to the server, wherein the third message contains a request for a sample search of the selected probable search term, wherein the third message is sent by the client device as a result of a user selection, prior to receiving the sample search at the client device, of the preview link or button associated with the selected probable search term, wherein the third message causes the server to retrieve the sample search based on the selected probable search term, wherein the preview link or button enables the user to select the sample search based on the selected probable search term without running a full search on the selected probable search term, wherein the sample search comprises at least one search result of a search using the selected probable search term, and wherein the full search comprises a complete set of results using the selected probable search term” and subsequent steps as claimed. However, Stasior teaches a method for previewing search results in response to user selection of a suggested search query including the steps of:

“generating a third message by the client device and transmitting, by the client device, the third message to the server, wherein the third message contains a request for a sample search of the selected probable search term, wherein the third message is sent by the client device as a result of a user selection, prior to receiving the sample search at the client device, of the preview link or button associated with the selected probable search term, wherein the third message causes the server to retrieve the sample search based on the selected probable search term, wherein the preview link or button enables the user to select the sample search based on the selected probable search term without running a full search on the selected probable search term, wherein the sample search comprises at least one search result of a search using the selected probable search term, and wherein the full search comprises a complete set of results using the selected probable search term” at Col. 7 lines 20-67 and Figs. 3-5.
(Stasior teaches when a user positions the mouse pointer over or near one of the links, a script 330 causes the client browser 302 to send data that represents the refinement search to the search service 304. The script 330 cause the preview window 360 to be rendered and displays the preview search results. The preview search result includes a subset of relevant search results (i.e, “sample search”) and, when the user actually selects (i.e., click on) the corresponding search refinement link, a complete set of relevant search results (i.e., “full search”)are rendered in the search results presentation 322
“receiving, by the client device, a fourth message from the server, wherein the fourth message contains the sample search of the selected probable search term, wherein each search result comprises information relating to at least one web page related to the selected probable search term; displaying, on the display associated with the client device, the sample search in a selectable format that enables the user to select a search result in the sample search based on the selected probable search term; receiving a user selection of a sample search result in the sample search based on the selected probable search term, generating a fifth message by the client device and transmitting by the client device, the fifth message to the server, wherein the fifth message contains a request for a web page corresponding to the sample search result; and displaying the web page on the display associated with the client device, bypassing the full search of the selected probable search term” at Col. 7 lines 30-67;
(Stasior teaches the script 330 cause the preview window 360 to be rendered and displays the preview search results. The preview search result includes a subset of relevant search results (i.e, “sample search”). If the user clicks on one of the search results provided in the preview window 360, the webpage associated with the selected results replaces the search results presentation 322)
Thus, it would have been obvious to combine Stasior with Gutt’s teaching in order to allow the user to preview content available on another webpage without having to actually click on the link and navigate to the other webpage to view the content. As the result, “the user can make the determination that the second webpage is not of interest without ever leaving the first webpage. The ability to view content on a second webpage without having to leave a first webpage reduces search time and optimizes webpage navigation”, as suggested by Stasior at Col. 2 lines 10-32.

As per claim 5, Gutt and Stasior teach the method according to claim 4 discussed above. Gutt also teaches wherein “a graphical user interface displayed on the display associated with the client device further includes a search box where the user input is entered and a search button that is associated with the search box, the method further comprising: on a condition that the search button associated with the search box is selected, generating a full search request message by the client device and transmitting the full search request message to the server, wherein the full search request message contains the at least one search term, wherein the full search request message causes the server to retrieve a full search based on the at least one search term; and receiving, at the client device, a full search response message from the server, wherein the full search response message includes the plurality of results, and wherein the full search response message causes the client device to display, on the graphical user interface, the full search result list based on the at least one search term” at Col. 17 lines 20-60 and Figs. 2, 7.

As per claim 6, Gutt and Stasior teach the method according to claim 4 discussed above. Gutt also teaches: “on a condition that a full search based on the selected probable search term is selected, generating a full search request message by the client device and transmitting the full search request message to the server, wherein the full search request message contains the selected probable search term, wherein the full search request message causes the server to retrieve the full search based on the selected probable search term; and receiving, at the client device, a full search response message from the server, wherein the full search response message includes the plurality of results, and wherein the full search response message causes the client device to display, on the graphical user interface, a full search result list based on the selected probable search term” at Col. 17 lines 20-60 and Fig. 7.

As per claim 7, Gutt and Stasior teach the method according to claim 4 discussed above. Gutt also teaches: wherein “the determining probable search terms occurs on a server remote from the user” at Col.7 lines 10-65 and Fig. 2.

Claims 8-13 recite similar limitations as in claims 4-7 and are therefore rejected by the same reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 28, 2022